DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-4, 6, 9 and 10, now renumbered as claims 1-7, have been examined. 

Allowable Subject Matter
Claims 1-4, 6, 9 and 10 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 05/18/2022 have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-4, 6 and 10 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Kang teaches: When a user plugs in a properly configured memory device into a USB port of the user’s device, a secure desktop is launched from the memory device. The secure desktop provides secure access to remote files on a cloud storage system. When a user creates files while running the secure desktop, the files are stored in the secure area of the memory device and later synchronized with the files on the cloud storage system. If the user tries to access a local volume on the user’s device to store a file, the secure desktop of the memory device blocks the access. However, an application running on the local device and not on the secure desktop is allowed to access the files on the device’s local drives. When the user logs out of the secure desktop, access to the files on the memory device is blocked. Prior art of record Nakayama teaches: When an application issues a write request to a secondary storage device, the file access control module determines if the application is permitted to write data, i.e., if the application is a write-permitted application or inhibited from write data, i.e., if the application is a write-inhibited application. If the application is a write-permitted application, the write request is allowed. Example of a write-permitted application includes update programs for an operating system or application software and example of a write-inhibited applications includes an application that creates and edits documents. 
However, the prior arts of record fail to teach: “wherein, in a case in which the information processing apparatus is not able to communicate with the data storage apparatus, the first folder and the second folder access data stored in the local storage hardware unit, wherein, in this case, when the process has issued the data writing instruction, if the process executes the data writing according to the instruction from the user, the write control hardware unit controls the process to prohibit writing data to the first folder and the second folder, and if the process operates without involving the execution of the data writing according to the instruction from the user, the write control hardware unit controls the process to permit writing data to the first folder and the second folder”, i.e., the Kang and Nakayama fail to teach that when the user device is unable to communicate with the memory device, a user request to write data to the local drive or folder is prohibited while a non-user request to write data to the local drive or folder is allowed.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KR100740682B1 to Kim: A secure file server system for preventing data from being stored to a local PC, and a method and a recording medium storing a computer program thereof are provided to prevent IP such as a document from being exposed or flown out by making a user store the document to a secure file server while enabling the user to perform document work as if working with a local PC. The secure file server provides an environment capable of storing a plurality of file servers, and makes the user store the document to a specific file server while providing the connected local PCs with the same document working function as the local PC. The local PC is automatically connected to the secure file server through the network, provides a Windows explorer with a RAM disk as a user working area, and displays accessible server/folder name to a lower folder of the RAM disk according to authority of the user. The local PC prevents the user from storing the data to a user PC or permits restricted access to the user PC depending on a storage policy predetermined to each user, and makes the processed document stored to the specific file server.
WriteShield: A pseudo thin-client system for prevention of information leakage by Kirihata et al: In this paper, we propose WriteShield, a pseudo thin-client system which solves above issues. In this system, the local disks are write-protected and the location of data store is restricted to the central file servers. It realizes no data store in local clients as similar to the thin-client system. Since it takes purely the software-based simple approach, it does not require the hardware enhancement of network and servers. The cost of introduction is lower than conventional thin-client systems. This paper presents design and implementation details of WriteShield and evaluates in the perspectives of usability, operation, cost and security. Besides we measure the disk I/O performance to verify its feasibility in the actual environment.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438